995 So.2d 1123 (2008)
Satnam SINGH, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-3650.
District Court of Appeal of Florida, Fourth District.
December 3, 2008.
Satnam Singh, Swanton, Vermont, pro se.
No appearance required for appellee.
PER CURIAM.
Appellant seeks review of the circuit court's summary denial of his seven-ground motion pursuant to rule 3.850, Florida Rules of Criminal Procedure. We affirm the circuit court's decision with exception to ground seven, which is affirmed without prejudice. The burden is upon the Department of Corrections to determine jail time credit for time spent incarcerated between sentencing and being placed in the custody of the department. § 921.161, Fla. Stat. (2007). As such, this affirmance is without prejudice to appellant's seeking post-sentencing jail credit, administratively, from the Department of Corrections. See Hastings v. State, 899 So.2d 458 (Fla. 4th DCA 2005).
POLEN, KLEIN and STEVENSON, JJ., concur.